755 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.IN RE:  INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 18.
NO. 84-3953
United States Court of Appeals, Sixth Circuit.
1/25/85

ORDER
BEFORE:  MERRITT, WELLFORD, and MILBURN, Circuit Judges.


1
This matter is before the Court upon consideration of petitioner's petition for a writ of prohibition.  Petitioner requests this Court to prohibit the district court from conducting any further proceeding on a motion filed by respondent Schimman to alter or amend an order vacating an award of attorney's fees.  Schimman filed a response.


2
A petition for a writ of mandamus or prohibition cannot be used as a substitute for an appeal.  Will v. United States, 389 U.S. 90 (1967); Bankers Life & Casualty Co. v. Holland, 346 U.S. 379 (1953); National City Bank v. Battisti, 581 F.2d 565 (6th Cir. 1977).  Petitioner is attempting to achieve by a writ of prohibition what may be resolved in a later appeal once the district court rules on the motion to alter or amend.


3
It is ORDERED that the petition for a writ of prohibition is denied.